





MGE GROUND SUBLEASE







This MGE Ground Sublease (the “MGE Sublease”) is made and effective as of the
_______ day of _________, 2004, by and between MGE Power West Campus, LLC, a
Wisconsin limited liability company (“Ground Lessee”), and Madison Gas and
Electric Company (“MGE”).







RECITALS




A.

Ground Lessee is the assignee and successor in interest as lessee under that
certain ground lease (the “Ground Lease”) made and effective July 1, 2002 by and
between Ground Lessee and the Board of Regents of the University of Wisconsin
System (the “University”), covering a parcel on the University of
Wisconsin-Madison Campus in the City of Madison, County of Dane, State of
Wisconsin (the “Project Site”). The Project Site is more particularly described
in Exhibit A to the Amendment to Ground Lease of even date.  The legal
description and a boundary survey of the Project Site are also attached to this
MGE Sublease as Exhibit A.




B.

MGE is a Wisconsin public utility providing, among other things, electric
generation and distribution services to customers in its service territories.




C.

Ground Lessee has the right, under Section 12 of the Ground Lease, to sublease
its interest in the Project Site to any affiliate of Ground Lessee within the
MGE Energy, Inc. family of companies.  MGE is such an affiliate




D.

Ground Lessee desires to enter into a sublease of the Project Site with MGE for
the purpose of maintaining, and operating a Steam, Chilled Water, and Electric
Plant to serve the specific needs of the University of Wisconsin-Madison Campus
and the electric power needs of MGE (the “Facility”).

 

E.

Ground Lessee and MGE further intend to enter into that certain Facility Lease
(the “Facility Lease”) pursuant to which MGE will lease from Ground Lessee, a
“complete electric generating facility” as this term is defined under the Leased
Generation Law (Section 196.52(9), Stats.) consisting of certain of the
equipment and other improvements within the Facility to be constructed upon the
Project Site and owned by Ground Lessee.  Such complete electric generating
facility is referred to in the Facility Lease as the “Leased Facility”.
 Pursuant to its rights under the Facility Lease, MGE intends to operate such
Leased Facility for the benefit of its retail electric customers, including the
University.




F.

In accordance with Section 12 of the Ground Lease, Ground Lessee is willing to
sublease to MGE and MGE is willing to sublease from Ground Lessee the Project
Site on the terms and conditions set forth below in this MGE Sublease.




NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:




AGREEMENT




1.

Subleased Premises.  Ground Lessee hereby subleases to MGE, and MGE hereby
subleases from Ground Lessee the Project Site for the purposes described in the
Recitals above and on and subject to the terms, covenants and conditions herein
contained and further subject to the terms and conditions of the Ground Lease.
 In exercising its rights to occupy the Project Site hereunder, MGE shall do so
in a manner that enables MGE and any co-owner of the Facility to promote the
safe, sound and efficient operation of the Facility.   




2.

Sublease Term.  The initial term of this MGE Sublease (the “Initial Term”) shall
commence on the “Commercial Operation Date” under the Facility Lease and shall
be co-extensive in length with the “Base Term” of the Facility Lease.  In the
event MGE exercises any option to renew the Facility Lease, then MGE shall
automatically be deemed to have exercised an option to renew this MGE Sublease
for a renewal term that is co-extensive with the exercised renewal term of the
Facility Lease.  In the event the Facility Lease terminates prior to the end of
the Base Term or any renewal term (including, without limitation, termination
due to any default in performance of the terms and conditions of the Facility
Lease), this MGE Sublease shall be deemed to have terminated upon the Facility
Lease termination date. If MGE purchases the Leased Facility, then in connection
with the closing of such purchase, Ground Lessee shall assign its entire
interest in Project Site as lessee under the Ground Lease to MGE, MGE shall
assume Ground Lessee’s obligations thereunder, and this MGE Sublease shall
thereupon terminate.




3.

Rent.  The annual rent for the Project Site shall be equal to the total rent
payable by Ground Lessee to the University under Article 3 of the Ground Lease.
 




4.

Possession, Use, Surrender.  MGE shall be entitled to possession of the Project
Site upon the “Commercial Operation Date” under the Facility Lease.  Except as
expressly set forth in this MGE Sublease, MGE, upon taking possession of the
Project Site, will be deemed as accepting the Project Site in “as is” condition,
without any representations or warranties on the part of Ground Lessee as to the
condition of such Project Site.  Unless MGE purchases the Leased Facility, at
the expiration or termination of the Facility Lease and this MGE Sublease, MGE
shall surrender possession of the Project Site upon such expiration or
termination.  This MGE Sublease does not impose any obligation on MGE, upon
surrender of the Project Site as the result of the expiration or termination of
this MGE Sublease (other than as a consequence of a purchase by MGE of the
Leased Facility), to remove the Facility or any portion thereof from the Project
Site.  




5.

Maintenance.  MGE shall cause the Project Site to be maintained (or shall
reimburse Ground Lessee for such maintenance) in a neat and orderly manner,
including maintenance of any landscaping, and regular grass cutting and snow
removal.  MGE shall further limit outside storage for itself (and storage
undertaken on behalf of the State pursuant to MGE’s role as Operator under the
Operation and Maintenance Agreement between MGE and the State) to within the
permanent perimeter fence to be constructed as part of the Facility.  MGE
further agrees to ensure that any storage it undertakes will not be visible from
street level on Herrick Drive or Walnut Street.  




6.

No Liens.  Except for “Permitted Encumbrances” as defined in the Facility Lease,
and only to the extent expressly permitted by Article 12 of the Ground Lease,
MGE shall not directly or indirectly create or permit to be created or to remain
upon the Project Site any lien, encumbrance or charge on, or pledge of, the
Project Site, or any part thereof, and will immediately discharge, any lien,
encumbrance or charge on, or pledge of, the Project Site, or any part thereof.
 MGE shall defend and indemnify Ground Lessee against any liens placed against
Ground Lessee’s interest in the Project Site or liens that otherwise impair the
University’s title to the Project Site, to the extent such liens arise as the
result of the acts or omissions of MGE, its agents or employees.  In
amplification and not in limitation of the foregoing, MGE shall not permit any
portion of the Project Site to be used by any persons or persons or by the
public, as such, at any time or times during the term of this MGE Sublease, in
such manner as might tend to impair the title or interest of Ground Lessee or
the University in the Project Site, or any portion thereof, or in such manner as
might make possible a claim or claims of adverse use, adverse possession,
prescription, dedication, or similar claims of, in, to or with respect to the
Project Site, or any part thereof.  Nothing in this Article shall be construed
to prohibit MGE (or any permitted assignee of MGE) from assigning its interest
in this MGE Sublease to the extent permitted by Article 11 of this MGE Sublease.
 In no event may MGE assign or sublease its interest in a manner not permitted
by Article 12 of the Ground Lease without obtaining the necessary approvals
required under such Article.  




7.

Taxes and Insurance.  MGE shall be responsible for real property taxes, if any,
relating to the Project Site borne by Ground Lessee under Article 8 of the
Ground Lease.  Ground Lessee shall be responsible for all taxes, fees or costs,
if any, related to the Rent payable under this MGE Sublease, including all
taxes, assessments, fees, charges or impositions on income or franchise tax upon
rents received.  Ground Lessee and MGE hereby release each other from any and
all liability or responsibility to the other or anyone claiming through or under
them by way of subrogation for any loss of damage to property caused by fire or
any of the extended coverage or supplementary contract casualties, even if such
fire or other casualty shall have been caused by the fault or negligence of the
other party or anyone for whom such party may be responsible.  The insurance
policies of Ground Lessee and MGE shall contain a clause or endorsement to the
effect that any such release shall not adversely affect or impair said policies
or prejudice the right of the releaser to recover thereunder.




8.

Casualty.  Pursuant to the Ground Lease, if the Facility, or any material
portion thereof that prevents the Facility from providing steam, chilled water
or electric generation services, is destroyed or damaged by fire, explosion, or
other casualty, then Ground Lessee and any other co-owners of the Project and
MGE shall, to the extent and in the manner they have agreed to as more
particularly set forth in the Joint Ownership Agreement and the Facility Lease,
repair, restore, and rebuild the Project to a condition equivalent to that
existing prior to such casualty.  With respect to such rebuilding, in the event
of any conflict between this MGE Sublease and the Joint Ownership Agreement or
the Facility Lease, the terms of the Joint Ownership Agreement and the Facility
Lease shall govern and prevail.  In the event that a decision is made not to
repair, restore or rebuild, MGE shall pay rent up to the date such decision is
made with an appropriate refund by Ground Lessee of such rent as may have been
paid in advance for any period subsequent to such date and the provisions
regarding expiration or termination of the lease in Article 4 of this MGE
Sublease shall apply




9.

Condemnation.  In the event of a Total Taking of the Facility (as hereinafter
defined) or a Substantial Taking of the Facility, the term hereof shall
terminate as of the date of the Taking (as hereinafter defined); MGE shall pay
rent up to such date, with an appropriate refund by Ground Lessee of such rent
as may have been paid in advance for any period subsequent to such date; and
except as provided below or in the Facility Lease, the entire award or other
compensation, whether pursuant to judgment or by agreement or otherwise, with
respect to such Taking, shall be paid directly to and be the property of Ground
Lessee and any other co-owner of the Facility, as their interests may appear.
 In the event of a Partial Taking (as hereinafter defined), Ground Lessee and/or
MGE shall, to the extent required in the Joint Ownership Agreement and the
Facility Lease restore the Facility to a condition equivalent to that existing
prior to such Partial Taking.  As used herein, “Partial Taking” shall mean any
Taking of the Facility that is not either a Total Taking or a Substantial
Taking; “Substantial Taking” shall mean the Taking of so much of the Facility or
Ground Lessee’s interest in the Ground Lease that, in the reasonable opinion of
MGE, the remaining portion thereof not taken cannot reasonably be used by MGE
for the efficient operation of the Facility; and “Taking” used alone or modified
by “Partial”, “Substantial” or “Total” shall mean the taking or damaging of the
Facility, or any part or parts thereof, by a Federal or State body with the
power of condemnation or eminent domain lawfully exercising such power,
including severance damage, by eminent domain, or for any public or quasi-public
use under any statute.  “Total Taking” shall mean the taking of the entire
Facility or Ground Lessee’s entire interest in the Ground Lease.




10.

Default: Remedies.  If either party shall be in default under this MGE Sublease;
or either party shall fail to duly and fully observe or perform any other
covenant, condition, or agreement on the part of such party to be observed or
performed by such party pursuant to this MGE Sublease and such default continues
for a period of sixty (60) days after delivery of written notice from the
non-defaulting party to the defaulting party, then the non-defaulting party
shall be entitled to exercise all of its rights and remedies with respect to the
MGE Sublease and the Project Site permitted or allowed by law.




11.

Assignment and Subletting.  Except to the limited extent expressly permitted by
this Article and further only to the extent consistent with Article 12 of the
Ground Lease, MGE shall not assign, sell, mortgage, pledge, encumber or in any
other manner transfer this MGE Sublease or any right, title or interest of MGE
hereunder, by operation of law or otherwise, or sublet the Project Site or any
portion thereof without the prior written consent of Ground Lessee and the
University.  Any such assignment, sale, mortgage, pledge, encumbrance or other
transfer without Ground Lessee’s prior consent shall be void.  MGE may sublet
and/or assign an interest in the Project Site (a) to any affiliate of Ground
Lessee within the MGE Energy, Inc. family of companies or in connection with any
merger, consolidation or restructuring transaction involving MGE or any
affiliate of MGE within the MGE Energy, Inc. family of companies; and (b) to
allow MGE or any permitted sublessee or assignee to collaterally assign its
interest in this MGE Sublease in connection with Facility-related financing.
 Notwithstanding anything to the contrary in the preceding sentence, any
permitted sublessee or assignee thereunder shall, following such sublease or
assignment, continue to be subject to all requirements and limitation set forth
in this Article. Any permitted assignment, sale, mortgage, pledge, encumbrance
or any other transfer under this Article shall further be made in accordance
with the terms and conditions of the Ground Lease.  Any permitted assignee of
any interest under this MGE Sublease, regardless of whether or not consent is
required for such assignment, shall execute a written instrument obligating such
assignee to assume all obligations under this Lease.




12.

Notices.  All notices required or otherwise given hereunder shall be in writing
and shall be delivered by hand, by certified or registered mail, return receipt
requested or by Federal Express, Express Mail, or other internationally
recognized overnight carrier.  Notices are effective when received.  Notice
addresses are as follows:




If to Ground Lessee:

MGE Power West Campus, LLC

133 South Blair Street

P.O. Box 1231

Madison, WI 53701-1231

Attention: Manager




With a copy to:

MGE Power West Campus, LLC

133 South Blair Street

P.O. Box 1231

Madison, WI 53701-1231

Attention: General Counsel










If to MGE:

Madison Gas and Electric Company

133 South Blair Street

P.O. Box 1231

Attention: Treasurer




With a copy to:

Madison Gas and Electric Company

133 South Blair Street

P.O. Box 1231

Madison, WI 53701-1231

Attention: General Counsel




13.

Successors; Assigns.  This MGE Sublease and each and all of the terms, covenants
and conditions hereof shall be binding upon and inure to the benefit of Ground
Lessee and MGE, and their respective successors and assigns (but as to the
successors and assigns of MGE, the benefits hereof shall inure to them only to
the extent that assignment is permitted hereunder).  No third party, other than
such permitted successors and assigns, shall be entitled to enforce any term,
covenant or condition of this MGE Sublease or have any rights hereunder.




14.

Surrender of Project Site.  MGE upon termination of this MGE Sublease, by lapse
of time or otherwise, agrees to peaceably surrender the Project Site to Ground
Lessee subject to the requirements of Article 4.




15.

Holding Over.  Unless MGE purchases the Leased Facility and is assigned and
assumes Ground Lessee’s rights and obligations under the Ground Lease, upon
expiration or termination of this MGE Ground Sublease, MGE shall have no right
to continue to occupy the Project Site, without the express written consent of
Ground Lessee.  If MGE, following such expiration or termination continues to
occupy the Project Site without the written consent of Ground Lessee, Ground
Lessee shall be entitled to all its remedies at law or equity and the rent
payable during the unapproved holdover period shall be an amount equal to 200%
of the rent then in effect and payable pursuant to Article 3.




16.

Estoppel Certificates; Subordination, Non-Disturbance and Attornment.  MGE or
Ground Lessee will, at any time from time to time, upon not less than ten (10)
days prior request by the other, execute, acknowledge and deliver to the other a
statement in writing certifying that this MGE Sublease is unmodified (or, if
modified, the disclosure of such modification shall be made) and in full force
and effect, the date to which the rents and other charges have been paid,
stating whether or not the party requested to provide the statement had
knowledge of any default hereunder on the part of requesting party in the
performance of any covenant, agreement or condition contained herein and, if so,
specifying each such default, and any other matter reasonably requested by the
requesting party, it being intended that any such statement may be relied upon
by any prospective purchaser, mortgagee or holder of a deed of trust on the
Project Site or any assignee of such party.  If required by any lender providing
Facility financing to MGE, Ground Lessee agrees to execute a commercially
reasonable form of subordination, non-disturbance and attornment agreement,
providing that in the event such lender exercises its remedies under the
instrument collaterally assigning MGE’s interest in this MGE Sublease, Ground
Lessee will recognize the rights of such lender as the sublessee under this MGE
Sublease.  Any such instrument shall provide the same notice to Ground Lessee as
MGE of any default of MGE thereunder giving rise to such lender’s rights to
exercise remedies thereunder.




17.

Public Record of MGE Sublease.  If required by any Facility-related lender to
Ground Lessee or to any permitted sublessee or assignee under this MGE Sublease,
Ground Lessee and MGE shall cooperate to prepare and cause to be recorded in the
Office of the Register of Deeds for Dane County or such other location
satisfactory to such lender or other party requesting such action, a memorandum
or other public record evidencing MGE’s subleasehold interest (or the interest
of such sublessee or assignee, as the case may be) under this MGE Sublease.  




18.

Liability for Environmental Conditions.




a.

“Hazardous Materials” shall mean:




i)

any biologically or chemically active, or other toxic or hazardous wastes,
pollutants, or substances, including, without limitation, asbestos, PCB’s,
petroleum products and by-products, substances defined or listed as “hazardous
substances” or “toxic substances,” or similarly identified in or pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§9601, et seq., and as hazardous wastes under the Resource Conservation and
Recovery Act, 42 U.S.C. §6010, et seq.;

ii)

any chemical substance or mixture regulated under the Toxic Substance Control
Act 1976, as amended, 15 U.S.C. §2601, et seq.;

iii)

any “toxic pollutant” under the Clean Water Act, 33 U.S.C. §466, et seq., as
amended;

iv)

any hazardous air pollutants under the Clean Air Act, 42 U.S.C. §7401, et seq.;

v)

hazardous materials identified in or pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. §1802, et seq.; and

vi)

any hazardous or toxic substances or pollutant regulated under other applicable
federal, state or local statutes, ordinances, bylaws, codes, rules, or
regulations relating to or concerning any hazardous, toxic or dangerous waste,
substance or material.




b.

MGE covenants and agrees that MGE shall, at MGE’s sole cost and expense, comply
at all times with all requirements governing the use, generation, storage,
treatment, and/or disposal of any Hazardous Materials used in connection with
MGE’s use of the Project Site.  Notwithstanding, MGE shall not be responsible
for any cleanup, remediation, fines, or penalties resulting from the presence of
any Hazardous Materials on, under, or near the Project Site existing prior to
the Commercial Operation Date, or not caused by MGE’s use of the Project Site.
 MGE shall defend, indemnify and hold harmless Ground Lessee from and against
any and all liability, loss, damage and expense, including reasonable attorneys’
fees arising out of the release, threatened release, storage or disposal of any
such hazardous wastes or hazardous substances on, under or adjacent to the
Project Site, directly attributable to the activities of MGE, its employees,
agents, contractors and invitees to whom MGE grants rights to occupy or use such
Project Site and facilities in connection with the Facility.




c.

Ground Lessee represents and warrants that Ground Lessee has not engaged in the
generation, use, manufacture, treatment, transportation, storage, or disposal of
any Hazardous Materials at or near the Project Site in violation of applicable
environmental laws; that Ground Lessee has not received any notice of any
material violation of any applicable environmental law with respect to the
Project Site about which a government agency would, under such laws, require
corrective action; that to Ground Lessee’s knowledge, there are no conditions
existing as of the Commencement Date which would subject Ground Lessee to
damages, penalties, injunctive relief, or cleanup costs under any applicable
environment law, or which would require or is likely to require cleanup,
removal, remedial action, or other response pursuant to any applicable
environmental law; that Ground Lessee is not a party to any litigation or
administrative proceeding, nor is any litigation or administrative proceeding
threatened, which asserts or alleges that Ground Lessee has violated or is
violating any applicable environmental law, or is required to clean up, remove,
or take remedial action or other responsive action due to the disposal, deposit,
discharge, leaking, or other release of any Hazardous Materials; and that the
Project Site is not subject to any judgment, decree, order, or citation related
to or arising out of the violation or alleged violation of any applicable
environmental law and has not been named or listed as a potentially responsible
party by any governmental body or agency in a manner arising under any
applicable environmental law.




d.

All representations, warranties, and indemnification agreements described in
this Article 18 shall survive the expiration or termination of this MGE Sublease
and shall apply to and inure to the benefit of all heirs, successors, and
assigns of Ground Lessee and MGE their directors, officers, shareholders,
employees, subtenants, and affiliates.




19.

Insurance.




a.

Ground Lessee’s Insurance.  Ground Lessee shall provide commercial general
liability and umbrella or excess liability insurance in the amounts and upon the
terms and conditions set forth in the Facility Lease and the Ground Lease.  




b.

MGE’s Insurance.  MGE shall provide commercial general liability and umbrella or
excess liability insurance in the amounts and upon the terms and conditions set
forth in the Facility Lease.  




1.

Subject to University’s Right to Locate Chilled Water Production Equipment on
Project Site.  MGE’s rights to use and occupy the Project Site under this MGE
Sublease shall be construed to operate in harmony with the rights of the
University to locate the University’s owned interest in the Facility upon the
Project Site, including any interest of the University’s in the expansion of the
chilled water plant upon the Project Site that is anticipated to occur after the
construction of the Facility is complete.  The anticipated location of such
chilled water plant expansion is set forth on the Project Site diagram attached
as part of Exhibit A.  Ground Lessee shall use reasonable efforts to ensure that
in exercising such rights, the State and any other owner of such financed assets
shall at all times cooperate in good faith with MGE and Ground Lessee for the
benefit of the Facility as a whole.




2.

Miscellaneous.  Neither this MGE Sublease nor any of the terms, covenants or
conditions hereof may be modified or amended, except by an agreement in writing,
duly executed and delivered by the party against whom enforcement of such
modification or amendment is sought.  If any term, covenant or condition of this
MGE Sublease or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable under applicable law, then the remainder
hereof and the application of such term, covenant or condition to persons or
circumstances other than those as to which it is invalid or unenforceable shall
not be affected thereby.  The headings of the paragraphs and subparagraphs of
this MGE Sublease are for convenience only and shall in no way affect the
construction or effect of any of the terms, covenants or conditions hereof. This
MGE Sublease and each and all of the terms, covenants and conditions hereof
shall be interpreted in accordance with and governed in all respects by the
internal laws of the State of Wisconsin.  




3.

Provisions Severable.  If any provisions of this MGE Sublease shall be held or
declared to be invalid, illegal or unenforceable under any law applicable
thereto, by a court of competent jurisdiction in the State of Wisconsin, such
provision shall be deemed deleted from this MGE Sublease without impairing or
prejudicing the validity, legality and enforceability of the remaining
provisions thereof.




4.

Force Majeure.  Neither party hereto shall be liable for any losses or damages
caused by acts of God, including, but not limited to, wind, lightning, rain,
ice, earthquake, floods or rising water, or by aircraft or vehicle damage.  In
the event that Ground Lessee or MGE shall be delayed, hindered in, or prevented
from the performance of any act required hereunder (but not including payment of
rent, which shall not be excused by Force Majeure) by reason of acts of God
(including, but not limited to, wind, lightning, rain, ice, earthquake, flood or
rising water), aircraft or vehicle damage or other casualty, unforeseen soil
conditions, acts of third parties who are not employees or agents of Ground
Lessee or MGE, as the case may be, strikes, lockouts, labor troubles, inability
to procure materials, failure of power, governmental actions or inactions
(including, but not limited to, those related to zoning approvals, permits, or
related appeals), laws or regulations, riots, insurrection, war, or other
reasons beyond its control, then the performance of such act shall be excused
for the period of delay; and the period for performance of any such act shall be
extended for a period equivalent to the period of such delay.




5.

Access to Underground Utility Facilities; Reasonable Driveway Access.
 Notwithstanding MGE’s rights to use the Project Site under this MGE Sublease,
MGE agrees to permit the University to exercise its retained right of access,
under the Ground Lease, at all reasonable times to existing underground utility
facilities located beneath the Project Site and the right of access at all
reasonable times for maintenance to the Walnut Street heating and chilling
plant.  MGE further agrees that in accordance with the Ground Lease, the
University shall also have the right, upon reasonable advance notice to Ground
Lessee, to make reasonable use of the driveway to be constructed upon the
Project Site for the purpose of permitting large delivery trucks to make
deliveries of goods and services to the University of Wisconsin-Madison Campus,
so long as such use does not unreasonably interfere with operations of the
Facility and its personnel.




6.

Counterparts.  This MGE Sublease may be signed in counterparts, each of which
when so executed and delivered shall be an original, but all such counterparts
shall together constitute but one and the same instrument.







IN WITNESS THEREOF, Ground Lessee and MGE have caused this MGE Sublease to be
executed and delivered on the day and year first written above.




Ground Lessee:

MGE Power West Campus, LLC







By: /s/ Jeffrey C. Newman, Manager




By: /s/ Kristine A. Euclide, Manager




MGE:

Madison Gas and Electric Company




By: /s/

Terry A. Hanson,

Chief Financial Officer, Vice President and Secretary




By: /s/ Gary J. Wolter

Chairman, President and Chief Executive Officer




 














EXHIBIT A




SITE DESCRIPTION




See Attached











[ex1024groundsublease002.gif] [ex1024groundsublease002.gif]



